Order entered January 9, 2013




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-12-01293-CV

                                 JAMES A.WALTER, Appellant

                                                 V.

                21ST CENTURY INSURANCE COMPANY, ET AL., Appellees

                         On Appeal from the County Court at Law No. 1
                                     Dallas County, Texas
                             Trial Court Cause No. CC-10-08240-A

                                             ORDER
          On December 21, 2012, the Clerk of the Court sent a letter to appellant directing him to

provide written verification that he had paid or made arrangements to pay the county clerk’s fee

for preparing the record. Appellant responded with a December 31, 2012 motion “for review by

the Court of Appeals of a decision, order or directive by the Clerk of the 5th Court of Appeals.”

Appellant requests to be allowed to place $600.00 in his trust account while he negotiates with

the county clerk, requests that this Court hold a hearing to determine what amount is due for the

record, and asks that this Court find the amount charged by the county clerk to be unreasonable

and that the amount be reduced. The Court DENIES the motion. On its own motion, the Court

GRANTS appellant a twenty day extension of time to comply with the December 21, 2012

letter.
/s/   ELIZABETH LANG-MIERS
      JUSTICE